Citation Nr: 0314021	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  94-45 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service connected human immunodeficiency virus (HIV) prior to 
December 12, 2000.

2.  Entitlement to a rating in excess of 10 percent for 
service connected human immunodeficiency virus (HIV) 
subsequent to December 11, 2000.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1981 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision, in part, 
granted service connection for HIV and assigned a 
noncompensable (0%) disability rating.  An October 2001 
rating decision granted an increased rating of 10 percent for 
the veteran's service connected HIV, effective December 12, 
2000.

The case was previously before the Board in May 1998, when it 
was remanded to the RO for examination of the veteran.  In 
July 2002 the Board conducted additional development and 
obtained another VA examination.  The case now requires 
remand to the RO for adjudication of the veteran's claims in 
light of the evidence obtained by the Board's development 
action.   


REMAND

As noted above in July 2002 the Board undertook additional 
development of the evidence on the issues on appeal pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  
Specifically, the Board requested another VA Compensation and 
Pension examination of the appellant.  The development has 
been completed.  However, the regulation which permitted 
development of evidence by the Board was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Therefore, this case must 
be returned to the RO for initial consideration of the 
additional evidence.  Although the Board sincerely regrets 
the additional delay, the Federal Circuit has stated, 
"[E]ven though the amendments to § 19.9 may further the VA's 
stated objective of efficiency, striking the sensible balance 
between decreasing appeal processing times and the competing 
public policy of protecting an appellant's right to due 
process is a matter for Congress . . . ."  Id., slip op. at 
13, 2003 U.S. App. LEXIS 8275, at *22.

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

The RO should readjudicate the veteran's 
claims in light of the evidence received 
since the March 2002 Supplemental 
Statement of the Case (SSOC).  This 
evidence has not yet been reviewed by the 
RO.  If the claims are denied, the RO 
should issue a Supplemental Statement of 
the Case to the veteran and give him an 
opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
obtained after the March 2002 SSOC and a 
discussion of all pertinent regulations, 
including those implementing the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


